— Order unanimously affirmed, with costs. Memorandum: We see no abuse of discretion in the order granting plaintiffs leave to amend the ad damnum clause. Leave to amend the ad damnum clause “should generally be granted” in the absence of prejudice to defendant (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23). “Prejudice, of course, is not found in the mere exposure of the defendant to greater liability. Instead, there must be some indication that the defendant has been hindered in the preparation of his case or has been prevented from taking some measure in support of his position” (Loomis v Civetta Corinno Constr. Corp., supra, p 23; see Stornelli v Aakron Rule Corp., 89 AD2d 1060). We reject defendants’ argument that their pretrial discovery will be nullified by the amendment. Since the elements of damage remain the same, defendants’ preparation for trial will be the same now as it was before. (Appeal from order of Supreme Court, Erie County, Green, J. — amend ad damnum clause.) Present — Hancock, Jr., J. P., Doerr, Boomer and Schnepp, JJ.